COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                            FORT WORTH

                           NO. 02-10-00321-CV


ROBERT H. FELLOWS AND JENNY                       APPELLANTS
J. FELLOWS

                                     V.

AMERICAN HOME MORTGAGE                              APPELLEE
SERVICING, INC. AS ATTORNEY
IN FACT FOR LASALLE BANK
NATIONAL ASSOCIATION, AS
TRUSTEE FOR SECURITIZED
ASSET INVESTMENT LOAN
TRUST MORTGAGE PASS-
THROUGH CERTIFICATES
SERIES 2004-7


                                 ------------

        FROM THE 393RD DISTRICT COURT OF DENTON COUNTY

                                 ------------

           MEMORANDUM OPINION1 AND JUDGMENT
                                 ------------




    1
     See Tex. R. App. P. 47.4.
      On October 19, 2010, we notified appellants that the trial court clerk

responsible for preparing the record in this appeal had informed this court that

arrangements had not been made to pay for the clerk=s record as required by

Texas Rule of Appellate Procedure 35.3(a)(2). See Tex. R. App. P. 35.3(a)(2).

We stated that we would dismiss the appeal for want of prosecution unless

appellants, within fifteen days, made arrangements to pay for the clerk=s record

and provided this court with proof of payment.

      Because appellants have not made payment arrangements for the clerk=s

record, it is the opinion of the court that the appeal should be dismissed for want

of prosecution.     Accordingly, we dismiss the appeal.      See Tex. R. App. P.

37.3(b), 42.3(b).

      Appellants shall pay all costs of the appeal, for which let execution issue.



                                                   PER CURIAM


PANEL: GARDNER, WALKER, and MCCOY, JJ.

DELIVERED: November 10, 2010




                                     2